Commemoration of the Holodomor, the Ukraine artificial famine (1932-1933) (debate)
The next item is the Commission statement on the commemoration of the Holodomor famine in Ukraine (1932-1933).
I should like to take this opportunity to welcome to the European Parliament a delegation from Ukraine headed by the Ambassador.
(Applause)
Madam President, honourable Members, I am honoured to take part in this debate to commemorate the great famine of 1932 and 1933, which was one of the great tragedies of the 20th century. After many years of silence, testimonies of the suffering call for our attention, together with the accounts of many survivors who found themselves caught up in that terrible event.
It is vital that the experience of the Holodomor is not forgotten. The story of the great famine illustrates not only the tragedy of the Ukrainian people, but also reminds us again of what human beings are capable of. The Holodomor has something important to teach us, however: the sacrifice of so many has not been in vain. Their sacrifice reminds us never to accept that any state should subjugate individuals, whatever the cause or purpose for what takes place. That disastrous famine has shown the superiority of a constitutional state over one in which no form of dissent is permitted. Tragedies like the Holodomor only happen in those human societies that violate the rights of citizens, the rule of law and democratic principles.
The European Union rose from the ashes of war and numerous totalitarian regimes, those dictatorships that deeply scarred the history of Europe and of the whole world. Out of those same tragedies and catastrophes, however, sprung forth the democracies of Europe and, in the last fifty years, a season of peace has been built on those ruins, a peace that we have a duty to defend, and to carry beyond the borders of the Union: fifty years of peace that have been the greatest achievement of a united Europe.
Today, Ukraine has also changed. As an independent country, a member of the Council of Europe and signatory to the European Convention on Human Rights, as well as many other international instruments for the safeguard of these fundamental rights, Ukraine has an extraordinary opportunity to consolidate itself, to bolster its position as a democratic state that respects human rights and the rule of law. It is certainly an ambitious and difficult task. We have witnessed many troubles; many political battles have marked recent years in the history of this country, which has become stronger in its democracy.
At this historic time, we must all lend our political support and encouragement to the independence of the judiciary. It is important that Ukraine continues to fight corruption and to take account of the results of the recent elections so that democratic principles are complied with. Nor must it omit to safeguard the most weak and marginalised, whatever their race, ethnicity or religion, or indeed their sexual orientation or state of health.
The European Union will continue to support Ukraine in these important efforts. At the same time, we will continue to work together with our Ukrainian partners to raise the prosperity of all the citizens of that nation, by opening new markets and increasing the prospects for economic activity and investment, in addition to deepening relationships between our citizens.
I would like to add, as Commissioner for Transport, that as regards trans-European networks, we should remember that these can serve not only to strengthen our internal market, but also as a tool to extend the frontiers of Europe, to open Europe up to new horizons and to strengthen links with near and friendly countries which border the European Union, like Ukraine.
For the victims of the Holodomor there can be no better tribute than the creation of a prosperous, stable and democratic Ukraine, founded on solid institutions and on an engaged civil society. Only if this goal is reached will the sacrifice of so many innocent victims not have been in vain.
on behalf of the PPE-DE Group. - Madam President, the European Union is founded on reconciliation: the belief that we can create a better future by acknowledging our past in all its brutality.
Germany has rightly confronted and sought to atone for the unspeakable horrors of the Nazi era and the Holocaust. The newer Member States of our Union are finding their own ways to seek truth and reconciliation through a frank and uncompromising analysis of their Communist totalitarian past. But some countries still seek to hide from their history. Turkey, for example, in my view still denies the genocide perpetrated on the Armenians and the Assyrians under cover of World War I. Russia has also struggled to come to terms with the brutality of Stalin's Communist dictatorship.
The purpose of this resolution tonight is to express our horror at the Holodomor, the period of deliberately engineered famine in 1932-1933. The resolution reflects our determination to remember its millions of victims, some of whom are still alive today to tell their gruesome tale. Their evidence is vitally important, because soon they will all have gone. Only by reminding ourselves of such heinous crimes against humanity can we try to ensure they never happen again. This resolution does not contain the word 'genocide', because other political groups in this House do not think the strict definition of that term should be applied to the Holodomor. After all, it was only after the Second World War that the Genocide Convention was actually established. But also, perhaps - and perhaps more regrettably, in my view - because of a fear of offending modern-day Russia.
But none of us wish to belittle the unimaginable suffering inflicted upon Ukraine. No word or words can properly describe the atrocity of the Holodomor. What is important is not so much the text that we use but the sentiment that we are trying to express in our resolution - solidarity with Ukraine on the 75th anniversary of the massacres perpetrated on its long-suffering people.
One lesson that history teaches us is the importance of robust international law and judicial structures, which are now extant, if the authors of such misery are ever to be punished. Nuremberg was the start of that long, drawn-out process. The war crimes court for the former Yugoslavia, which is soon to try Radovan Karadzić, shows that these principles are as important today as ever. Yesterday this House voiced its strong support for bringing the leader of the Lord's Resistance Army in Uganda, Joseph Kony, before the International Criminal Court. Tyrants, wherever they are, in this case it is Joseph Stalin we are debating tonight, bent on mass murder and destruction, should have no sanctuary anywhere.
Ukraine has borne much grief throughout its history, and I do hope now that the next stage in that glorious history involves Ukraine rightly taking its place, in the not-too-distant future, as a full member of the European Union. After the crisis in Georgia, there can be no doubt that many Russian nationalists are not happy about, for instance, Ukrainian sovereignty over Crimea. But I am sure that, if we all stand together in solidarity with the Ukrainian people, one day it will take its place in the European family of nations.
on behalf of the PSE Group. - Madam President, this is a very special debate. As a political body, the European Parliament is asked to legislate and to provide executive decision-makers with political guidance for properly coping with the challenges, opportunities and dangers of our present times. In other words, we are history-builders and not historians. We are not asked to judge the past, but to build the present, and are supposed to be judged by the future.
Therefore, the Socialist Group reluctantly accepted to subscribe to a resolution which apparently aims to establish a historical truth about a tragic event that took place in Ukraine in the past.
We did that, however, because we understood that solidarity with the Ukrainian people and their sufferings could mobilise Ukrainians in their efforts to unite their country, to democratise it, modernise it and bring it inside its natural family which is the European Union. At the same time, we understood that if the tragedies and crimes of the past are forgotten, the danger of their being repeated is overwhelming. Historical condemnation of crimes cannot provide reparation for the victims thereof or their heirs, but it is moral compensation. Moreover, it is an intellectual and political guarantee against repetition of the crimes and resurrection of the bad instincts that lay at their origin.
By condemning old totalitarian crimes, we not only shame the criminals of the past, but also those who might think to apply the same criminal methods in the future. Awareness that impunity is impossible might very well stop them doing so.
We must proclaim today that there is no state rationale, no social objective and no ideological principle that can excuse a crime such as the Holodomor, the artificial famine which caused so much suffering for so many innocent people in a crazy attempt to destroy the moral dignity, national pride and biological existence of the great Ukrainian people.
At the same time, while condemning the crimes, expressing solidarity with the victims, and denouncing this attempt to destroy a whole people, we cannot put the blame for those crimes on another people.
The Holodomor was the product of a totalitarian political regime. All the peoples that were subject to that regime were victims of various similar crimes and hardships. The discussion today should not only remind us that we must always stay united against totalitarianism, but also that the present Ukrainian generation, on behalf and in the memory of the Holodomor victims, must eliminate from their country and their history all authoritarian instincts, inclinations and practices. They have to consolidate their national unity and accomplish together their democratic ideals.
Likewise, our expression of solidarity should inspire the Ukrainians to solidarity and reconciliation, both inside and outside their country. Inside, with their countrymen, who belong to different ethno-cultural groups, and outside with our neighbours.
That is one of the best ways in which they could become members of the European Union, and, if they choose to take that way, it means that our debate this evening has not been futile. EU membership for Ukraine would be the best historical reparation that the Ukrainians themselves can offer to the victims of Holodomor.
Madam President, the Holodomor, or the artificial famine in Ukraine, is one of the largest-scale crimes committed in Europe during the 20th century. In order to prove that collective economies worked, and to destroy the main threat to the communist Soviet Union, Ukraine's independent farmers, Stalin's regime effected an artificial famine which resulted in the deaths of several million Ukrainians. All the food people had was confiscated. The famine drove large numbers of peoples from the countryside to the towns, which the authorities blocked by issuing internal passports and banning rail travel. Those who remained in the villages were forced to forage illegally for food in the fields of the collective farms, which carried a sentence of imprisonment or even execution. They were not allowed to keep a single handful of grain for themselves. A rule of 'five ears of grain' was imposed, by which anyone who picked more than five ears of grain faced the death penalty.
Unfortunately, the Holodomor, or the great famine, is an event in history that is still practically unknown in many countries of Western Europe. Until recently, these historical facts were completely denied by the USSR. Any mention of the matter was, before the fall of the Soviet Union, treated as a crime of 'anti-Soviet propaganda'. Active means of disinformation were used against Western journalists. Only recently have documents from the population registers come to light, revealing the numbers affected by the mass starvation.
The famine in Ukraine has been recognised as genocide by the governments or parliaments of 26 countries, including Poland. I am deeply convinced that the European Parliament will not remain inactive on this issue. We have to recognise that the Holodomor was a crime against the Ukrainian people and a crime against humanity, and firmly condemn the actions of the Stalinist regime against Ukrainian farmers.
I also believe that it is high time that all information on the famine is made public. The countries of the former Soviet Union should open their archives on the Holodomor in Ukraine in 1932-1933 to scholars so that impartial studies can be carried out.
This year is the 75th anniversary of this shocking crime. I would like to use this opportunity to extend my deepest sympathies to the Ukrainian people, which had to undergo this huge tragedy.
Madam President, I have chosen almost the same introduction to my speech as Mr Tannock. That does not happen very often. 'The past is the prologue of the future' is the maxim displayed at the entrance to the National Archives in Washington and with good reason. This phrase encapsulates the hope that people can learn from history. Sometimes they do, but not always. We can but try.
I have noticed time and again - and the motion on the Holodomor was an occasion to do so once again - that not all chapters in the history of eastern and western Europe in the last century are equally common knowledge. When the groups were debating whether or not to in fact table today's resolution, the overriding opinion was initially one of scepticism; when questioned, most Members admitted to having no idea as to what Holodomor actually means and what it stands for. Perhaps this is the start of a joint learning curve about such a terrible moment in history which took place at the heart of Europe not even a century, just a little over half a century ago, and which will give us the chance to write history accurately with the help of the survivors.
For the Group of the Greens/European Free Alliance, the commemoration of the victims of this tragedy needs to be the focal point of the avowal we make in signing this resolution. We believe that proper commemoration of the victims depends on our knowing about this tragedy, this massive crime on the part of the Soviet regime.
Secondly, we hope that this history will be processed jointly in Ukraine and Russia. What we do not want - and I say this as a German born in the 1950s - is for this processing of history and this proper writing of history to deepen the rift between nations. We do not want that either within Ukraine or between Ukraine and Russia.
I therefore believe that opening up the archives is an important prerequisite. This is the demand that must be met. The Council of Europe should also discuss this, so that Moscow opens up these archives.
I am delighted that the European Parliament has managed to find a position of unity. I truly hope that the writing of history and commemoration of the victims is the main focus in Ukraine and that this catastrophe is not manipulated for political purposes. Then we will have taken a big step towards making the wish that people really would learn from the past come true.
Madam President, this year we mark the 75th anniversary of the famine in Ukraine in 1932-1933. The famine was not a natural disaster, but the result of Joseph Stalin's genocidal plan by which, having dealt with the Ukrainian intelligentsia, he aimed to destroy the rural population of Ukraine. Some 10 million men, women and children died as a result of this genocide. It was a purposeful and systematic extermination carried out by the authorities of the Soviet Union. The criminal intentions of the communists were clear. While Ukrainians were starving to death, the Soviets exported millions of tonnes of grain, and sealed the borders of Ukraine to prevent the devastated population from entering Russia. They turned down offers of international humanitarian aid, claiming that the famine did not exist.
In the present Russian Federation, there is hypocrisy over the history of communist crimes, and Stalin is presented as an effective manager. Some Western countries kept quiet during this huge tragedy for the Ukrainian people, as they were in the process of establishing diplomatic ties with the Soviet Union, which they wanted to make dependent on economic cooperation. Today we cannot keep quiet, and it is our duty to honour the memory of the victims of the Holodomor.
on behalf of the GUE/NGL Group. - (DE) Madam President, Commissioner, I speak to you as someone who has spent many years of his life in Ukraine, who has lived there and who is therefore, naturally, very emotionally involved.
There is not one reason, not one excuse for qualifying or justifying the famine in 1932 and 1933. It affected Ukraine, Russia, especially areas along the Volga, the Don and the Kuban, Western Siberia, the Southern Urals and the northern part of Kazakhstan. Millions of people of various nationalities, Ukrainians, Russians, Kazakhs, Jews, Germans, Belarussians, Tartars and many others, starved to death. We must commemorate these victims and clearly state that this famine was the expression and result of an inhumane policy, of the crime of exporting cereals while allowing one's own people to die of starvation.
Why then can I not agree with this resolution? Firstly, because this resolution links this catastrophe and this crime to Ukraine and people of Ukrainian nationality alone. As I said at the beginning, this does not reflect the historical truth. Anyone who does not consider the other socialist republics of the Soviet Union and the other various nationalities at the same time is guilty of racism and of contempt for the suffering of all those affected.
Secondly, this resolution recognises the Holodomor as genocide. Genocide is defined as extermination according to ethnic criteria. This applies in particular to the Holocaust. To equate one with the other undermines the argument of the singularity of the national socialist crime of the annihilation of Jews in Europe, the recognition of which has, to date, been the subject of broad democratic consensus.
The severity needed in condemning these events in the Soviet Union requires no such equation. I am convinced that this was the main reason for the declaration by the Israeli ambassador to Ukraine, Mrs Kalay-Kleitman, who stated in an interview with the Serkalo Nedeli that Israel cannot recognise the Holodomor as an act of ethnic genocide.
Thirdly, 10 December 2008 marks the 60th anniversary of the UN Declaration of Human Rights. Human rights are universal and indivisible. You cannot take a selective, circumstantial or expedient approach to them. The 20th century saw a devastating multitude of horrendous crimes which are not comparable but which nonetheless caused the death of millions of innocent people: the First World War, the fascist invasion, the aggression of Japan towards China and Korea, the atomic bombs dropped by the USA on Hiroshima and Nagasaki, Stalin's policy against his own people, the ravages of various colonial powers in their spheres of influence, the terror of the Khmer Rouge, the slaughter of Tutsi and Hutus. This horrifying list is almost endless. The European Parliament should have an interest in castigating such inhumanity in all its permutations.
Fourthly, there should never be starvation ever again - either for political or for economic reasons. In view of the billions given to aid the banks, Ingeborg Schäuble, the outgoing chairwoman of Welthungerhilfe, has called for a rescue package against world hunger. EUR 14 billion a year are needed for agriculture in development countries in order to achieve the Millennium Goals and halve the number of hungry people by 2015. In 2007, this figure stood at 923 million people.
We must do everything so that hunger is eradicated like the plague.
on behalf of the IND/DEM Group. - (NL) Madam President, holodomor is an amalgamation of the Ukrainian words holod (starvation) and moryty (put to death) and therefore means 'death by starvation'. Holodomor refers to the death by starvation of 6 to 7 million people, 3.5 million of whom were in Ukraine, 2 million in Kazakhstan, and hundreds of thousands in the North Caucasus by the Volga and in Western Siberia in 1932 and 1933.
Holodomor stands for the forceful despoilment of the Ukrainian farming population of their cereal harvest by Stalin and his henchmen as effective Bolshevist means of educating the people in the country in the spirit of forced collectivisation of agriculture.
Holodomor stands for the deliberate denial of the acute famine in Ukraine and elsewhere in the Soviet Union by the Stalinists, so that millions of victims remained cut off from any form of internal or external aid.
Holodomor stands for uninterrupted cereal exports by the Soviet leadership during the years of starvation 1932-1933, even though these would have fed about one and a half million people for a whole year.
Holodomor stands for the genocide of Ukrainian villagers by adopting a starvation policy pure and simple in the form of a complete economic blockade of the Ukrainian countryside by meting out penalties in kind, and by introducing a freeze in supplies and blacklists on the basis of the Decree of 18 November 1932, as prescribed by Molotov, Stalin's then envoy in Charkiv.
Holodomor stands for Stalin's paranoia about Ukrainian nationalism, which the great leader considered to be the main cause for what he saw as insufficient cereal supplies from Europe's granary.
Holodomor stands for Stalin's intentions of dashing all Ukrainian dreams of autonomy, or even independence, for ever.
Today, we know that he failed in his demonic plan.
(FR) Madam President, from Lenin's Soviet Russia to Kim Il-Sung's present-day North Korea, via Mao's China, Mengistu's Ethiopia and Pol Pot's Cambodia - and this list is, unfortunately, not exhaustive - it can be said that famine is consubstantial with communism.
However, the famine that killed almost 10 million Ukrainians between 1932 and 1933 was not only the result of the economic and social absurdity of communism, or of the hatred that it feels towards the peasant community, but was planned by the Soviet authorities who, on the one hand, requisitioned all the peasants' food stocks, including their grain, and, on the other, used the police to prevent, by all means, the departure en masse of Ukrainians who were trying to escape death as a result of the requisition. This is what is still happening today in North Korea.
Article 6 of the Statute of the International Criminal Court defines genocide as the intent to destroy, in whole or in part, a national, ethnic, racial or religious group, as such, and also, I quote, 'deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part'. The extermination by famine, the Holodomor, decided on by the Soviet communists in 1932, fits this definition, whatever the view of our fellow Member, Mr Markov.
On 28 November 2006, the Ukrainian Parliament described the Holodomor as a genocide. It is regrettable that the United Nations, due to the Russian veto and the cowardice of the French and United Kingdom Governments, has refused to give it this description. The latter does not, moreover, call into question the honour of the Russian people, who were also victims of communism, but it does denounce the horror of this totalitarianism, which has killed 200 million human beings worldwide, and which we are, it must be said, denouncing very belatedly.
(ES) Madam President, today's debate is intended to commemorate (meaning to keep alive in our memories) the sacrifice of so many millions of people who fell victim to a demographic disaster, unprecedented in peacetime, due to Stalin's policies.
Madam President, I believe that the famine suffered by those people was a direct attack on the Ukrainian peasantry who were firmly opposed to collectivisation.
As recalled in this House, in particular by Mr Bielan, this was a deliberate act because the 1932 harvest, although below average, would have been sufficient to feed the entire population, as proven by the fact that in that year, the Soviet Union exported more than one million tonnes of grain to western Europe.
The result, as highlighted by all the speakers in this debate, was the deaths of between six and eight million people in the whole of the Soviet Union, and between five and six million in Ukraine. The gravity of this event stemmed not only from the deaths of so many people, but also from the silence and concealment.
That is why I believe, Madam President, that it is vital for the European Parliament, as other institutions such as the United Nations or the OSCE Parliamentary Assembly have done, to today raise its voice in homage and to keep alive in all our memories the sacrifice of all those people who fell victim to a totalitarian and criminal ideology.
However, Madam President, and this too has been said in this House, the most important thing is to look to the future and ensure that the children being born today in the great country of Ukraine have to resort to newspaper libraries and history books to discover the horror experienced by previous generations in the Holodomor.
(PL) Madam President, today the European Parliament is marking the 75th anniversary of the mass famine in Ukraine, one of the greatest crimes against humanity of the 20th century. The famine in Ukraine, the Volga region, Kazakhstan and other parts of the Soviet Union in 1932-1933 was not the result of natural causes, but of Stalin's system of wielding power. Forced collectivisation of agriculture and fighting against private ownership in the countryside, destruction of the middle classes and private enterprise under a totalitarian dictatorship, violence by the state against farmers, meant defeat, starvation and death in horrifying circumstances for millions of people. The European Union honours the victims of this crime, and salutes those who survived it, the last living witnesses to this tragedy.
The great famine affected the Ukrainian people in particular. Stalin's policy in Ukraine involved, on the one hand, the inhumane conditions of collectivisation and, on the other, the destruction of national culture, churches and repressions against the intelligentsia. Many Ukrainian writers were shot, imprisoned or sent to labour camps during the 1930s. In 1932, the existing writers' groups were dissolved. Many national cultural figures perished. The Rozstriliane Vidrodzenniya ('Firing-squad Renaissance') symbolised Ukraine in the 20th century.
The mass famine in Ukraine, as well as in other regions of the Soviet Union, is a fundamental research task for historians, political analysts and scholars of totalitarianism. The great famine cannot be the subject of ideological manipulation or other nationalist policies. All archives on the Stalinist system must be opened, and meticulous studies carried out to determine the numbers of the victims, with precise academic descriptions of the causes, the course and the consequences of the famine. Knowing the truth about the past will serve unity, the establishment of democratic culture as a permanent foundation for Europe.
I would like to use the occasion of this debate to remember the great works of the Polish emigré, Jerzy Giedroyc, whose Kultura published in Paris brought understanding between Poland and Ukraine. I would like to hold up the Ukrainian language anthology published in Kultura in 1957 concerning the persecution of Ukrainian writers, Rozstriliane Vidrodzenniya, which was edited by Lavrinenko, and the Polish-Ukrainian chronicles from 1952 written by Professor Bohdan Osadchuk in the same journal, to the European Parliament as an example of Europe working together to overcome historical fatalism, and to create agreement between the nations regarding a future democratic community.
(LT) Ladies and gentlemen, the great Holodomor famine which occurred in Ukraine is an episode in the history of Europe which we must not forget. I am convinced that the famine must be recognised as an act of genocide implemented by the Soviet Union against the Ukrainian nation. This is one of the worst crimes against humanity committed during the period of the Soviet Union. The tragedy of the people of Ukraine was a guarded secret; even in Europe, few people know that one of the most savage crimes of the 20th century was committed not in some distant land, but here in Europe and during peacetime. Millions of Ukrainians became victims of the famine engineered by the Soviet authorities. The annihilation of the peasants by the Soviet totalitarian regime also represents an identity crisis for Ukraine. Thus, firstly, we have to condemn the defenders of the regime in the former Soviet republics who deny this and other crimes of the Communist period; secondly, we must support Ukraine's aim, the aim of our future colleague to have this genocide of the Ukrainian nation recognised at an international level. Thirdly, the Holodomor is just one of the crimes of communism, communism whose crimes inevitably must still be heard at a second Nuremberg.
(DE) Madam President, the European Union, together with numerous other countries, has recognised the catastrophe known as the Holodomor which took place in Ukraine in 1932-1933 as a crime against the Ukrainian people. Even the United Nations passed a resolution at its General Assembly in 2007 commemorating the victims of the Holodomor and condemning the regime.
The Stalinist regime in the Soviet Union artificially provoked a food shortage to force Ukraine - but not only Ukraine - into its planned agricultural economy. This objective was prized more highly in the eyes of the rulers of the time than preserving human life. No consideration whatsoever was given to the people and millions suffered an agonising death. This means that the Holodomor was not a natural disaster; it was planned by man and executed in cold blood.
I welcome today's debate. Consistent rehabilitation and the publicising of crimes are the only way to come to terms with the past. Opening up archives is a first, important step in the right direction. This applies not only to Ukraine, but to all other countries which lived under Soviet communist rule and, of course, to Russia itself.
As experience from dealing with archives has shown, general and public access alone does not suffice. On the contrary, support needs to be provided during the search for information. This can be achieved, for example, by opening documentation centres and employing historians.
Crimes cannot be undone, but they - and more importantly their victims - should never be forgotten. The worldwide recognition of the Holodomor as mass murder of the people of Ukraine and elsewhere is of huge significance to world politics. This could create a precedent for many other nations in whose past mass murder was committed.
In all events, the European Union is sending Russia a clear message by recalling the crime committed and deeply condemning it, thus making it perfectly clear for the forthcoming partnership and association negotiations that one of the basic pillars of the EU, namely respect for human rights, is non-negotiable.
(PL) Madam President, in 1932-1933, the authorities in the USSR started forcibly requisitioning food from collective farms in Ukraine, leaving the farm workers without food. This resulted in the famine known as the Holodomor and the deaths of millions of inhabitants of a country which had previously been a breadbasket. Given that the object of this operation, for which Stalin and his minions were responsible, was Ukraine's farmers as a social group and as a nationality, the Holodomor meets the definition of genocide contained in the UN Convention of 1948.
The resolution we have drawn up for the 75th anniversary of the Holodomor is a compromise which largely concedes the truth of this crime. All it lacks is clearly calling the Holodomor a crime of genocide. This is the result of a number of groups in this House. During the compromise negotiations, I noticed that the group of socialists is generally opposed to historical debates. This is a fine stance to take when you consider how the European socialists are always eager to condemn Nazism and General Franco, while they emotionally refuse to do so in the case of the Soviet authorities or the Spanish republicans.
During these negotiations, I also heard how commemorating the victims involves deference, thereby avoiding words such as genocide. This kind of moralising and selective memory among the European socialists shows that historical materialism has been superseded by hysterical relativism. I remain hopeful, however, that this does not apply to all members on the left of this House.
I also heard that the socialists are against voting on historical truth. That is the honest truth. The problem is that here we are not talking about the truth of the Holodomor, but only voicing the truth about our own selves. A resolution on matters of history is always an acknowledgment of values, while the lack of position is also, in itself, a position. It means that the phrases spoken are hollow. How is it possible to express one's relation to values other than by assessing events from the past? Genocide is genocide, regardless of whether it was perpetrated by Hitler or Stalin, or of how the present Russian government sees it. If anybody today said that the victims of the Holocaust deserve less attention than the gas chambers, they would put their credibility in question. We are all equal before the law and the truth!
(EL) Madam President, the arrow of the famine in Ukraine is being withdrawn from the quiver of anti-communism in order to serve the needs of the anti-communist campaign and rewrite history, to criminalise the communist ideology and ban actions by communists. There are, moreover, numerous examples which we could cite of countries in which the symbols of, and action by, communist parties are still banned, countries which belong to the European Union.
Thus, an undisguised attempt is being made to distort historic facts and interpret them in an arbitrary and unscientific manner because, quite simply, the basic objective is to underpin the strategic defamation of socialism and communism.
Anticommunism has always accompanied the harshest and most savage attacks against the people. As the anti-grassroots attack by the European Union against the fundamental rights acquired by the working class through hard struggle and sacrifice becomes stronger, as its exploitation by capital becomes more savage and barbaric, as the imperialist policy of the European Union against countries and nations becomes more aggressive and criminal, so anticommunism, the reactionary defamation of socialism we saw in the 20th century, and the attack on the vanguard of the working class and the oppressed sections of communist parties intensify.
This vulgar propaganda is a sequel to the attempt to use coarse lies and slander in order to blacken, in the eyes of the mainly young people, the massive contribution of the socialist system; its contribution to the defeat of fascism and to the construction, for the first time in the history of mankind, of a society free from the exploitation of man by man. An attempt is being made to equate socialism, that is, everything progressive born of human thought, with the reactionary and inhumane fascism which is the true child of the barbaric capitalist system.
This specific famine in Ukraine was mainly due, as all objective historians agree, to massive sabotage by the rich peasants who, in reaction to the new Soviet power and collectivisation of the land, first caused a civil war and then destroyed machinery, killed animals, set fire to the property of the kolkhoz and generally sabotaged the sowing and harvesting of crops in any way they could, and to the huge drought and typhus epidemic which broke out in that area of Ukraine at the time.
Obviously, a debate such as this to uncover the historic truth cannot be held in this manner. If you really think that you have arguments, organise a debate in which all the scientific facts which will help to uncover the truth can be expressed.
(PL) Madam President, the Holodomor is a fact and symbolises one of the most inhumane methods of slaughter. An ideology called upon to serve the ordinary people took a form which today beggars the imagination. It was a simple method - it required no armaments or men, no gas chambers. All it took was to gather up everything the earth had given, and the "disobedient" population would disappear from its villages, because it did not fit into the system. People were pushed into a Utopian vision, and despite its horror and its cost, many still find it attractive and it is defended by some members on the left side of this House. The Bolshevik ideology used methods which cannot be justified in any way. My PhD on Ukraine dealt with the traumas of people who had survived this socialist horror, even though survivors were the exception. The accounts provided by survivors reveal that starvation led to cannibalism; for example, we are aware of the case of a mother who sent her six-year-old son into the forest in winter, because he would not have survived in the village but been eaten.
On the one hand, we have the 1930s, with Joseph Stalin, the wise father and friend of the peoples heralding world revolution and, on the other, we had millions dying in the streets with swollen stomachs. It must have been a horrifying sight even for the political commissars serving the authorities. That was how it was in eastern Ukraine. 10 years later, however, a tragedy of the same nature befell the Poles in what was then eastern Poland, albeit on a lesser scale. The nationalist ideology of the Ukrainian UPA, which colluded with the Nazis, resulted in the ethnic cleansing of Poles. The methods were equally savage: burning alive, cutting open pregnant women's stomachs, beheading children with axes. The men were at the front then. Today, this Golgotha of the east, as the survivors call it, is a subject of taboo and embarrassed silence and, most ironically, statues are now being erected to the nationalist leaders of that time. Perhaps now is an occasion - and there are observers from Ukraine here - while honouring the victims of the Holodomor - also to honour the Poles and Ukrainians who were so savagely murdered for not agreeing with that ideology. It is not easy to admit to such facts, but failing to do so will make it difficult to bring peoples closer together, to accept Ukraine into the sphere of the European values for which we strive in this House.
I understand Russia's protests against the European Union. If we are going to speak of the Holodomor, as they propose, we should also talk about the extermination of the Indians in the New World by the colonists. The Holodomor is worthy of particular condemnation. However, let us also add the millions sent to labour camps, i.e. death camps, in Siberia during World War II - Ukrainians, Poles, Tartars. Just for the benefit of this gathering, I would like to add that of the 100 000 POWs of General Paulus' army sent to Siberia following Stalingrad, only 5 000 survived up to 1955. For the sake of Europe, its Parliament cannot trivialise these tragedies of the 20th century.
(HU) The greatest Hungarian poet of the 20th century said that 'We must confess the past!' Yes, we must confess the past, but not in order to foster tensions between peoples and countries. Every people must face its own sins; the way in which the Germans have faced their own role in the Second World War is exemplary. Mr Zaleski, as a Pole, alluded to the fact that many people have sins to confess, and that the Holodomor is not the only one. I speak as a representative of a people whose parliament in 2003 was the first to condemn the Holodomor. At the same time, I would very much like it if this debate was not an anti-Russian one, because those present in this House, those who take the floor, should be familiar with the ethnic map of Ukraine, and should know which counties were affected by this Stalinist horror, by means of which the Communist dictatorship strove to exterminate the peasantry - for the most part those who died were Ukrainians, but not exclusively Ukrainians. In those town and cities - Donetsk, Dnepropetrovsk, Odessa - there were also Romanians, Russians, Jews and other groups who died. In these places, it was the peasantry that they sought to exterminate.
We must recognise that this was genocide, but not on ethnic grounds. Based on the principles of an unacceptable, failed 20th-century Stalinist, Communist dictatorship, they sought to wipe out an entire class, the peasantry, the peasant farmers. The victims of this campaign were mainly Ukrainians, but we must pay tribute to all the victims, regardless of nationality. What Mr Roszkowski said is not true, namely that the Social Democratic group is trying to whitewash something. No, we are simply honouring the facts, and insisting on the facts, because by taking sides on behalf of the Holodomor, we are not prepared to take part in a condemnation of Russia - although Russia has a lot of soul-searching to do on account of Stalinism, the massacre at Katyn - but neither should we forget that the Russian people suffered at least as much from the Stalinist dictatorship, and had as many victims as other peoples.
Therefore, I say that we should pay tribute, but let us also try in these debates to show some respect for historical facts. We bow our heads before the victims of the Holodomor, but we cannot serve Ukrainian nationalism; rather, we must work to ensure that Russia, Ukraine and every country face its past and make peace.
(HU) Madam President, after many years of denial and silence, no one today disputes that the Holodomor was one of the most serious, deliberately caused and politically motivated mass murders of the 20th century. The European Parliament is fulfilling a longstanding obligation when it bows its head in memory of the victims. The closest ally of sin is indifference and forgetfulness. We must not forget! Millions died in order that Stalin might fulfil his dictatorial plan. That plan was not only to collectivise agriculture forcibly - that was one of his aims - but equally to break Ukrainian national self-awareness and destroy the institutions of national identity. During the years of the Holodomor, and in the course of the 1930s, 80% of Ukrainian intellectuals were killed. The independent Ukrainian church was abolished. The Ukrainian language was squeezed out of public life. Therefore the Holodomor is an indelible part of Ukrainian national identity and collective memory.
We must recognise the sacrifice that Ukraine's citizens made in order to live in freedom and be able to decide on their own future. The European Parliament recognises Ukraine's European ambitions. By adopting this resolution, we are sending the message that not only Ukraine's past, but its future is also inseparably bound up with that of Europe. Thank you for the floor.
(LV) Ladies and gentlemen, the artificially provoked famine in Ukraine, or genocidal famine, is one of the greatest crimes against humanity in world history. According to all the criteria, it meets the definition of genocide. Firstly, it is of an ethnic nature, since it was directed against the rebelling Ukrainian people, who had displayed their opposition to Russification on more than one occasion. Secondly, it was also a social genocide against prosperous Ukrainian farmers, although the famine killed everyone, regardless of their level of prosperity. This crime was completely cynical. Stalin's totalitarian Communist regime found the cheapest way of killing a large number of people. Millions died in Ukraine at the hands of the slow, terrible famine. Now, documentary evidence is accessible which shows that the Nazis themselves in the 1930s went to Moscow to acquire experience in the organisation of mass murder. The decisions at that time about the expropriation of food were taken in Moscow. The decisions about the 2006 gas war between Ukraine and Russia were once again taken in Moscow. Contemporary Russia, through its conception of foreign policy, is clearly demonstrating that it is recapturing its position in its part of the world. Moscow's court historians are not ashamed to say that the artificially created famine in Ukraine was exclusively man-made. It is to be hoped that Ukraine will not be the next state, after Georgia, upon which Russia will be able to inflict brutal aggression. We must clearly say that the events in Ukraine were genocide. My country, Latvia, has already done so, just as many other states have also done, through statements by their parliaments. I would like to stress, once again, that the crimes of totalitarian Communism ought to be considered to be subject to condemnation in just the same way as Nazi crimes. We need another Nuremberg, because innocent victims are victims, regardless of who has committed crimes against them. Although our peoples have varied experiences, nonetheless a uniform understanding of historical events in the European Union is an absolute necessity. In fact, this is the foundation of our common future. Thank you.
Madam President, artificial, man-made famines were used systematically as a tool by Communist totalitarian regimes. Seventy-five years ago, Stalin decided to uproot the Ukrainian national identity and resistance by creating such a famine in the very bread-basket of Europe.
Regions struck by famine were not merely denied assistance. Even worse, hundreds of villages were cordoned off by the Red Army. Starving people were denied the most elementary human right - the right to escape from certain death. People who tried to flee were hunted down like wild animals and shot. Only today are we reacting to one of the most appalling crimes by the Communist dictatorship. An authoritative assessment of such crimes is long overdue.
All victims of the crimes against humanity deserve the same status. There cannot be first-class Nazi victims or second-class victims of Communism just because Europe still lacks an integrated approach to all totalitarian regimes and has hesitated to take a concrete stand on crimes that took place in the eastern part of the continent.
We have a duty to know what happened under Stalin just as well as we know what happened under Hitler. We need to extend not only our solidarity to the Ukrainian nation and, indeed, to all nations that have suffered under totalitarian crimes, but also to pass a moral verdict. Only in this way can we reach the goal of these debates: to guarantee that this monumental, destructive disregard for human lives and dignity will never be repeated in any part of Europe.
We need an all-European reconciliation, a reconciliation that can result only from truth and justice. Our duty is to make sure that the famous 'never again' will equally apply to the Ukrainian nation.
(PL) When asked whether it was worth risking nuclear war to overthrow capitalism, Mao Zedong said it was worth sacrificing even a hundred million lives so that the rest of humanity could live happily under communism. Joseph Stalin had the same gruesome, criminal logic. When resistance against collectivisation among the peasants grew, he decided to physically eliminate those living in the most rebellious regions. These regions were inhabited by Ukrainians. Eliminating these also solved the problem of nationality, because as Stalin said on another occasion, 'the problem of nationality is basically a peasant problem.'
Hence, as a result of the planned criminal campaign, in Ukraine itself, millions of people died. It is telling enough that official population statistics for Ukraine put the population at well over 31 million in 1926, while in 1939, despite significant natural population growth, the population was only 28 million.
It was not only the population of Soviet Ukraine that died. Administratively-ordered food requisitions, accompanied by bans on food imports from other regions, resulted in famine in the Volga region, the Kuban and the northern Caucasus. The majority of the population of these areas was Ukrainian, but there were also Russians. Today, we are also raising the issue of the famine in Ukraine to manifest our conviction that this fragment of the dramatic history of our common Europe is still not sufficiently well known.
(Applause)
(PL) Madam President, the last century saw huge numbers of terrible massacres. Some were conducted by shooting, gassing, with axes and pitchforks, while others were committed through starvation. In the territory of the then Soviet Ukraine, it took the form of condemning millions to starvation in an area that has the richest soil in the world. This was done deliberately, and not caused by the weather or natural disaster.
It is worrying that, over the years, this genocide against Ukrainians, Poles and Russians was not called by its proper name, as it is worrying today that the genocide committed against hundreds of thousands of Poles, Jews and Ukrainians who resisted the fascism of the Ukrainian nationalists on the former and present territory of Poland during World War II is not termed genocide. It is also all the more worrying that a lack of condemnation today justifies and legitimises organisations which refer to the heritage of these murderers. These organisations are operating legally in Europe today. There is no politically justified genocide. All must be named and condemned.
Madam President, we are talking about this man-made famine now, 75 years after the events, because, if we do not talk about it now, then it could become like the dark midnight of justice. It is still two hours to midnight now, but we are building the future. We cannot build that future on wobbly foundations. It has to be built on a solid foundation, and a solid foundation means the truth. The future cannot be built on lies, which would be like building it on sand.
It does not really matter how many people died in Ukraine. What matters is that the victims of that man-made famine - the Ukrainian populace - feel that justice is being done, because we have to restore people's faith in justice. Otherwise, we cannot build a just society and they cannot believe in a future. All victims' cries have to be heard, regardless of whether they are the victims of Nazism, apartheid, slavery or Communism.
This House stands for the fundamental values of humanity. We cannot send out an ambiguous message. That is why we have to be truly unbiased, however painful that might be politically for us. Otherwise we are not defending human dignity. It is very alarming that, in Russia today, history is being rewritten, so how can we build a common future? It is a fitting time for us to discuss Ukraine now, because at this very moment, in 2008, Ukraine needs help. It needs hope for a better future, which means accession to the EU one day.
(CS) The famine was the result of a carefully planned systematic policy of J. V. Stalin aimed at a clear set of objectives: the voluntary surrender of land ownership, the establishment of agricultural collectives, the diversion of all agricultural products and seed stocks to feed the Russian army and the deliberate starving of Ukraine's towns and cities. The main aim was to suppress and destroy Ukraine as a nation. It was genocide. It involved the persecution of the civilian population within the country for reasons of politics and race and it therefore meets the legal definition of a crime against humanity. This is not simply a question of commemorating the famine. It is a question of symbolic redress for the victims, of careful study, analysis, knowledge and acceptance of shared responsibility and along with that a shared closing of accounts at a European level. Communism is a crime against humanity. Its consequences are comparable with those of fascism and Nazism.
Let us therefore establish a European Institute of the European Conscience and let us also celebrate 23 August as the Day for Victims of All Totalitarian Systems. Let us understand communism as a terrible part of our common European history. Only through a shared recognition of responsibility for the past will we find the way to the future. Situations such as those faced by Iraqi society, and other parts of the world today, for example, teach us that the deeper the damage to the fabric of society the more painful, costly and difficult in human terms it is to repair it. Ukraine still bears heavy scars. Let us offer her our help.
(PL) Madam President, today the European Parliament is remembering the victims of one of Stalin's greatest crimes, the victims of the famine that was deliberately caused by the despotic Bolshevik regime that ruled the Soviet Union and whose intention was to weaken and destroy the Ukrainian nation, and thereby strangle its desire for freedom and to establish its own, independent state. Ukraine, as well as certain regions of southern Russia, the northern Caucasus and Kazakhstan, saw scenes of appalling, horrifying despair, suffering and desperation by entire families that were starving to death.
Today, we want to pay our respects to all those who were killed during the great famine in Ukraine. The victims of mass killings, military massacres and ethnic cleansing equally deserve to have their memories honoured, and for the wrongs committed against them to be remembered. Regardless of the cause for which they were committed, and the ideological goals that drove these actions, the constant element in them is the suffering of the victims.
Let us show solidarity with the Ukrainian people, but let us also ask Ukraine to come to terms with the dark pages in its history. In 1939-1945, nationalists of the Ukrainian National Army brutally murdered 150 000 Poles, mainly women and old people. The husbands and fathers exiled to Siberia may have been living in Gehenna there, but had the hope that their families in the eastern borderlands were safe. Unfortunately, these families fell victim to the nationalists, who saw no place for their Polish neighbours in the new Ukrainian state. The victims of the massacres in the eastern borderlands are waiting for the day when their fate is also written into the common conscience of Europe, as today the victims of the great famine have been.
Madam President, coming from Ireland, a country that also suffered a tragic famine over 150 years ago, I understand the Ukrainian desire to have the victims of their artificial famine from 1932 to 1933 commemorated.
This resolution of Parliament follows previous commemorative resolutions from other international organisations such as UNESCO and OSCE. Our resolution on the commemoration of the victims of the Holodomor in Ukraine was adopted at the 34th session of the UNESCO general conference, which was supported by Ireland among others.
At the Madrid OSCE ministerial meeting in November 2007, 30 countries associated themselves with Ukraine's statement commemorating the 75th anniversary of the Holodomor.
European integration must continue to be based on a readiness to come to terms with the 20th century's tragic history. This present European Parliament resolution makes an important call on countries originating from the Soviet Union to provide full access to archives on this tragedy for comprehensive scrutiny in order to unveil and fully investigate the causes and consequences of this famine.
Present-day relatives of the victims are seeking closure and should, therefore, have the right to access such information in order to come to an understanding of the greatest catastrophe in Ukraine's modern history.
I add my voice to this expression of sympathy to the millions of Ukrainians that suffered this calamity and, in particular, to the relatives of those who died as a result of this artificial famine.
(SK) My father, Štefan Kányai, who spent over ten terrible years in Russian gulags in the Urals, Karaganda and Kazakhstan, often said to me: 'There are witnesses still living who saw and remember Stalin's genocide, a mass murder that was committed without weapons. Stalin's regime ripped out many pages from the annals of European history and your duty is therefore to open archives in the former Soviet Union and to replace those missing pages. The memory of the victims is sacred and therefore you must act!'
I feel enormously moved that my name, together with the names of my colleagues in the PPE-DE Group and the names of colleagues from other political groups, is to be found at the head of a resolution through which we confirm that European integration is based on a readiness to come to terms with the tragic history of the 20th century. May this resolution, coming as it does in 2008, the 75th anniversary of the famine, be a mark of our fellow feeling for the people of Ukraine and especially the survivors of the famine, as well as the families and relatives of the victims.
May this resolution be a lesson for a new generation which has not experienced persecution. Freedom is precious and must not be taken for granted. Evil still exists and must be confronted.
(PL) Madam President, it was only after the collapse of the eastern bloc that we started to become aware of the horrifying truth about what had gone on in Ukraine and other parts of the Soviet Union under Stalin. Totalitarianism had prevented the world from finding out about these repulsive crimes against humanity. The great famine in Ukraine in 1932-1933 is a historical fact which was denied by the communist authorities throughout the existence of the Soviet Union. We now know about countless innocent humans who were condemned to die slowly of starvation. Although many years have passed since the Holodomor, we are far from knowing exactly how many people were killed by Stalin's policies.
I would like to emphasise that any acknowledgment of the great famine as genocide or exposing Stalinist totalitarianism, is not directed against the Kremlin, as it is often misrepresented. It is simply paying our respects to the victims of a totalitarian system. The European Union, as an international institution which is so dedicated to human rights, should clearly and unambiguously state its position. If we want to honour the memory of the victims with dignity and as befits them, we should adopt a resolution which clearly shows the historical truth, and expresses the solidarity and sympathy of the European Union.
(PL) Madam President, today it is hard for us to imagine what mass starvation means. It is also difficult for us to imagine how it was possible for millions of people in Ukraine, which was capable of feeding the whole of Europe, to die of starvation. It was a result of totalitarian communism, and took the lives of children, women and men, Ukrainians and of other nationalities living in the then Soviet Union. What should we call this crime that was committed 75 years ago? There is only one name for it, and that is genocide. For stealing five ears of grain from a collective farm, people were put to death or sent to camps for years.
Today when we talk of this event, we are not speaking against Russia. We want to pay our respects to the victims of communism, and say loudly and clearly: never again such crimes.
Madam President, honourable Members, I do not know what more can be said in condemnation of a crime as atrocious as that perpetrated by the Stalinist dictatorship, one of the two criminal dictatorships that ravaged Europe last century. No further words are needed because those Members that have spoken have done so in a convincing and worthy manner.
I would like to conclude this debate, Madam President, by reading a few words penned by the great writer Vasilij Grossman, who described the most tragic moments of the Holodomor in his novel Forever Flowing. I read it as though it were a sort of secular prayer, a remembrance for millions of victims, with which to associate the memory of so many other innocent victims whose sacrifice, I say again, must not be in vain for Europe.
The death, last century, of millions of people at the hand of cruel dictatorships must be the seed from which democracy must continue to germinate. They must have the opposite effect to the one the criminal dictators intended. The European Union, as I said in opening, was born to build peace and to guarantee peace. We cannot, however, forget the sacrifice of so many innocent victims.
I will read to you the simple words with which Grossman recounted that tragedy of many years ago: 'Starvation raised the country to the ground. First it took the children, then the old and then the middle-aged. In the beginning they dug graves in which to bury the dead; then they stopped when they no longer had the strength. The dead lay in the courtyards and in the end stayed in their huts. All sank into silence and the whole country was decimated. I do not know who was the last to die.'
Nous n'oublierons jamais. We will never forget those innocent victims, as we seek to build a different future.
I have received four motions for a resolution under Rule 103(2) of the Rules of Procedure.
This emotional debate is closed.
The vote will take place tomorrow, Thursday 23 October.
Written statements (Rule 142)
, in writing. - (HU) It is my conviction that in addition to deepening integration, the European Parliament must also strive systematically to confront the darkest eras of our common history. It is for this reason, then, that I consider it gratifying that today's sitting provides the opportunity to draw attention to the Ukrainian famine, one of the saddest, incomprehensibly forgotten memories of the 20th century Communist dictatorships.
The arguments surrounding the famine that cost some 3 million human lives are a good illustration of the fact that to this day, that period of history has still not fully been addressed. We do not share the opinion of those who attribute the catastrophe purely to the worse-than-average crop yields, the resistance of the Ukrainian population or indeed a few erroneous economic policy decisions.
We must state explicitly that the Ukrainian tragedy was the direct consequence of a policy of terror raised to state level. By putting a stop to forced collectivisation and the confiscation of food stocks, the leaders of the Soviet Union could have saved millions of human lives, but they did not do so. It is precisely for this reason that the events of the early 1930s in Ukraine are no different from the most terrible genocides of history.
In my view, all dictatorships, whether we are talking about the cruelties of National Socialist or Communist systems, spring from the same source. We need to seize every possible tool to strengthen the new generations' awareness of the horrible deeds of Communism. The creation of a European research institute and memorial to the history of dictatorships could play a significant role in this process.
in writing. - (PT) It was 75 years ago that the Stalinist machinery set in motion one of the worst crimes that Europe has ever known: the Holodomor, the great famine which took the lives of over three million Ukrainians.
Having been deprived, as they still are, of important defining elements of their collective identity, Ukrainians were deliberately deprived of food, in a cruel demonstration of 'real socialism' and in a context of forced collectivisation and sovietisation campaigns conducted by one of the most homicidal regimes in history.
Ukrainians, together with all other Europeans, are today remembering the Communist brutality, tyranny and violence that rained down on them and that constituted, under international law, a clear case of genocide. The intention of 'deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part', in the exact words of the 1948 Convention on the Prevention and Punishment of the Crime of Genocide, is absolutely clear.
One year ago, the President of this Parliament described the Holodomor as a 'terrible crime against humanity'. I wholly subscribe to that view and bow my head in memory of the victims. I salute all Ukrainians, particularly those who live and work in my country, Portugal.